Case 2:15-cv-00058-SIL Document 70 Filed 02/11/19 Page 1 of 7 PageID #: 1985



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------x
                                      :
 ADAN ABREU,                          :                      ECF CASE
                                      :
                 Plaintiff,           :                      Docket No.: 15-CV-58 (SIL)
                                      :
      v.                              :
                                      :
 VERIZON NEW YORK, INC.; DAVID LUCAS, :
 THOMAS BOLGER, and RICHARD FRANCIS, :
                                      :
                 Defendants.          ::
 ------------------------------------x

                     DEFENDANTS’ REQUEST FOR VOIR DIRE

        Defendants Verizon New York, Inc. (“Verizon”), David Lucas, Thomas Bolger,

 and Richard Francis (collectively, “Defendants”) request that the Court ask the potential

 jurors the following voir dire questions.

 I.     Knowledge of Case, Parties and Counsel.

 1.     This is a case involving a claim by Plaintiff, Mr. Abreu, that his former employer,
        Verizon, removed him from an assignment on Fire Island because of his
        race/national origin, was subject to a hostile work environment, and then
        retaliated against him because he complained about this removal and was
        ultimately constructively discharged from his position. Verizon maintains that
        Mr. Abreu was removed from Fire Island because he violated company policy and
        that he was neither discriminated, harassed or retaliated against in any way, nor
        constructively discharged.

 2.     Do you have any particular knowledge of this case or any of the facts in
        connection with it, including anything you may have read or heard from any
        source whatsoever, such as a friend or relative?

 3.     Have you read in the newspapers, read on the Internet, seen on television, or
        heard on the radio, anything about this case?

 4.     Are you acquainted in any way with the Plaintiff in this case, Adan Abreu, or Mr.
        Abreu’s family or friends?
Case 2:15-cv-00058-SIL Document 70 Filed 02/11/19 Page 2 of 7 PageID #: 1986



 5.    Have you or has anyone you know ever had any dealings with the Defendants in
       this case, Verizon? Thomas Bolger? David Lucas? Richard Francis? If so,
       please explain. Would it affect your ability to hear this case fairly?

 6.    Do you know any of the following possible witnesses in this trial:

              a.       Ron Muscarella?

              b.      Christopher Riordan?

              c.      Arthur Paulinosino?

              d.      Stephen Moore?

              e.      Dr. Enoch Chan?

              f.      Susan Williams-Sias?

 7.    If you know any of these possible trial witnesses, please describe the nature of the
       relationship. Would this prevent you from impartially considering the evidence
       and reaching a verdict in this case?

 8.    Do you have any positive or negative opinions about Verizon? If so, please
       explain what they are and why you feel that way.

 9.    Have you ever had Verizon telephone/internet/television service? If so, did that
       experience give you a positive or negative feeling about Verizon?

 10.   Have you ever applied for a job with Verizon? Did you get the job?

 11.   Do you know anyone who is now or has been employed at Verizon? Do you
       know anyone who is now or has been employed by Verizon in Suffolk County?
       If so, please state the name of any person, your relationship with the person, when
       and where they were employed, and what his or her job is or was.

 12.   Do you know or have you ever had any dealings with any of the parties’
       attorneys, Frederick Brewington, Cathryn Harris-Marchesi? Paul Galligan?
       Howard Wexler? Meredith-Anne Berger or their law firms, the Law Offices of
       Frederick K. Brewington and Seyfarth Shaw LLP? If so, please describe the
       nature and extent of those contacts.

 13.   Are you acquainted in any way with the Judge in this case, Judge Steven I.
       Locke? If so, please describe the nature and extent of your relationship with
       Judge Locke.
Case 2:15-cv-00058-SIL Document 70 Filed 02/11/19 Page 3 of 7 PageID #: 1987



 14.    Do you know or recognize any of the other prospective jurors? If so, what is the
        nature of your relationship with him/her?

 II.    Litigation History.

  1.    Have you, your family, or any close friends ever been personally involved in a
        lawsuit, either as a party, witness or otherwise? If so, please describe the nature
        of the litigation and your association with it, including the type of case, whether
        you or the other persons identified were a plaintiff or defendant, and the outcome
        of the case. In general, what were your feelings about the experience? Did you
        believe the result was fair or unfair and why?

 2.     Have you, your family, or any close friend ever filed suit or a claim of
        discrimination or retaliation, or any other type of charge? If so, please describe
        the nature of the charge or claim.

 3.     Have you, your family, or any close friend ever filed a grievance, charge,
        complaint, lawsuit or other type of protest against an employer? If so, please state
        the circumstances surrounding the action, including the name of the employer, the
        nature of the protest, when this occurred, the outcome and the other facts and
        circumstances surrounding the action.

 4.     Have you ever actually served on a jury before? If so, please describe when, in
        which court, whether the case was a civil or criminal matter and whether a verdict
        was returned. Do you consider that experience to be good, bad or otherwise?

 5.     If it was a discrimination or retaliation case, what was the result? If the verdict
        was for the plaintiff, what was the amount that was awarded?

 III.   Employment History.

 1.     Do you believe you, any member of your immediate family or any close friend
        was ever treated in a discriminatory manner by an employer? If so, please
        describe.

 2.     Have you, any member of your family or any close friend ever been the victim of
        discrimination based on race? If so, please state when this occurred, and any
        other details regarding the situation. Please describe your feelings regarding the
        manner in which the situation was handled.

 3.     Have you, any member of your family or any close friend ever been the victim of
        discrimination based on national origin? If so, please state when this occurred,
        and any other details regarding the situation. Please describe your feelings
        regarding the manner in which the situation was handled.
Case 2:15-cv-00058-SIL Document 70 Filed 02/11/19 Page 4 of 7 PageID #: 1988



 4.    Have you ever complained to your supervisor or someone else at work about what
       you considered to be discriminatory conduct or retaliation? If so, what did you
       complain about? What were the circumstances and what was the outcome?

 5.    Have you ever been fired from your job? Do you ever feel that you were forced
       to resign from your job? What were the circumstances? If so, do you believe it
       was because of factors within, or outside of, your control?

 6.    Have you ever been a supervisor or a member of management at any place of
       employment? If so, please state when, for what employer, for how long and in
       what position.

 7.    Have you ever had to terminate someone’s employment? If so, explain the
       circumstances.

 8.    Have you, any member of your immediate family, or any close friend ever held
       any personnel or human resources job? If so, please state the position or positions
       held and describe the duties you performed.

 9.    What is your occupation and title and how long have you been at your current
       position? If retired, what did you do before?

 10.   Who are the members of your household? What do they do [occupation]?

 11.   Have you, any member of your immediate family, or any close friend ever been a
       member of a labor union? If so, explain the circumstances.

 12.   Have you, your spouse, children or any close friend or relative ever been accused
       of discriminating or retaliating against a co-worker?

 13.   Have you, your spouse, children or any close friend or relative ever been accused
       of race discrimination?

 14.   Have you, your spouse, children or any close friend or relative ever been accused
       of national origin discrimination?

 15.   Does the fact that this case involves a claim of race discrimination cause you to
       feel one way or another about the Plaintiff or Defendants?

 16.   Does the fact that this case involves a claim of national origin discrimination
       cause you to feel one way or another about the Plaintiff or Defendants?

 17.   Do you believe that African Americans, are treated unfairly in employment?
       Why or why not?
Case 2:15-cv-00058-SIL Document 70 Filed 02/11/19 Page 5 of 7 PageID #: 1989



 18.   Do you believe that Hispanics are treated unfairly in employment? Why or why
       not?

 19.   What is your opinion about employment discrimination and persons who bring
       those types of claims?

 20.   Have you ever had to investigate any claims of misconduct or other forms of
       inappropriate conduct as the result of an employee filing a complaint on the job?
       Describe the outcome.

 IV.          Corporations.

 1.    Do you feel that just because an individual has sued a company that he is entitled
       to recover?

 2.    Do you feel any bias or prejudice against Verizon because it is a corporation or
       because it is a defendant?

 3.    In the eyes of the law, all parties, whether individuals or corporations or
       government entities, are to be treated alike. All parties are entitled to the same
       honest, fair and impartial treatment. If selected to serve as a juror in this case,
       would you accept and apply this principle of law?

 4.    If the evidence justifies it, could you find in favor of the Defendants, just as easily
       as for the Plaintiff? If the evidence justifies it, could you award damages to the
       Plaintiff, just as easily as you could find in favor of the Defendants?

 V.           General.

 1.    Is there anything in your background about which you think we should know but
       have not asked that could affect your ability to be a fair and impartial juror in this
       case?

 2.    Can you keep an open mind and not come to any conclusions or decisions until
       you have heard all the evidence presented by Plaintiff and Defendants?

 3.    Do you have any difficulty reading or understanding English?

 4.    Do you suffer from any mental or physical disability that might impair your
       ability to hear or understand court proceedings?

 5.    Have you or any member of your family attended law school or paralegal school
       or held any law or paralegal degree?

 6.    This trial is anticipated to last four trial days. Does this present any hardship for
       you?
Case 2:15-cv-00058-SIL Document 70 Filed 02/11/19 Page 6 of 7 PageID #: 1990




 7.    Is there any other reason why you believe you would be unable to serve on the
       jury?



 Dated: New York, New York
 February 11, 2019
                                           SEYFARTH SHAW LLP

                                           By: /s/ Howard M. Wexler
                                               Howard M. Wexler
                                               Paul H. Galligan
                                               Meredith-Anne M. Berger
                                               620 Eighth Avenue
                                               New York, New York 10018
                                               (212) 218-5500

                                           Attorneys for Defendants
Case 2:15-cv-00058-SIL Document 70 Filed 02/11/19 Page 7 of 7 PageID #: 1991



                               CERTIFICATE OF SERVICE

           I hereby certify that on February 11, 2019, I filed the foregoing DEFENDANTS’

 REQUEST FOR VOIR DIRE with the Clerk of the District Court through the Court’s

 CM/ECF system, which sent notification of such filing to all counsel of record in this

 action.



                                                       /s/ Howard M. Wexler___
                                                         Howard M. Wexler
